Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application has the effective filing date of 10/09/2018 to Pat US 10556049. 
The Examiner wishes to point out that the various PCT applications to which the Applicant claims priority are not present in the USPTO database either in the instant application or in the parent application (app. 16155138/ US 10556049), and thus, the foreign priority cannot be established. 
Claim Objections
Claims 5, 11, 15 and 19 are objected to because of the following informalities:	
Regarding claim 5, in order to avoid potential 35 USC 101 rejections, limitations that indicate a positive relationship with the human body (part), such as “the first ring surrounds a first portion of the heart” should be amended to “the first ring adapted to surround a first portion of the heart.” Claim 15 is objected to for the same reason.
Claim 11 “the first twisting motion and the second twisting motion increase pumping power of the heart” should be amended to “the first twisting motion and the second twisting motion is adapted to increase pumping power of the heart.” Claim 19 is objected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gharib US 2009/0131740 A1 (hereinafter “Gharib”).

    PNG
    media_image1.png
    579
    784
    media_image1.png
    Greyscale


Regarding claim 1, Gharib discloses a cardiac assist device (see Abstract: helically-twisting cardiac assist device, as shown in Fig. 3, annotated above), comprising: 
Fig.3 and [0051]) surrounding at least a portion of a heart (as shown in Figs. 4A-4B), wherein the structure comprises: 
a first ring (308) on a first side of the structure; 
a second ring (310) on a second side of the structure; and 
a plurality of columns (311) connecting the first ring to the second ring; 
a cup (conical chamber 300 and elastic chamber wall 306) enclosing at least a portion of the structure (see [0051: 3rd-4th sentences]); and 
a motor (actuator portion 312), wherein the motor is configured to: 
rotate the second ring in a first direction; and 
rotate the second ring in a second direction different than the first direction (see Fig.3: twisting motion 314, [0051] and Figs. 4A-4B: motor 312 causes ring 310 to twist in “diastole” and “systole” positions, which are interpreted as encompass the first and second directions in the claims).  

Regarding claim 2, Gharib discloses the cardiac assist device of claim 1, comprising: 
a plate (apex 302) connected to the cup and to the motor (as shown in Fig. 3), wherein the motor is configured to: rotate the plate in the first direction, wherein the rotation of the plate in the first direction causes a first motion of the structure comprising the rotation of the second ring in the first direction; and rotate the plate in the second direction, wherein the rotation of the plate in the second direction causes a second motion of the structure comprising the rotation of the second ring in the second direction (see Fig.3: twisting motion 314, [0051] and Figs. 4A-4B: motor 312 causes ring 310, enclosed by apex 310 of chamber 300, to twist in “diastole” and “systole” positions, which are interpreted as encompass the first and second directions in the claims).  
Regarding claim 3, Gharib discloses the cardiac assist device of claim 1, wherein: 
the cup comprises a plurality of layers (see [0051:3rd-4th sentences]); and the structure is positioned between a first layer (300) of the plurality of layers and a second layer (306) of the plurality of layers.  
Regarding claim 4, Gharib discloses the cardiac assist device of claim 1, wherein: each column of the plurality of columns (311) comprises a first curvature at a first point of the column and a second curvature at a second point of the column (as shown in Fig. 3. Also note that as the device is twisted as shown in Figs.4A-4B, the curvature throughout the columns 311 also changes. [0051] “Twisting 314 the rings 308 and 310 in opposite relative directions, as shown in FIGS. 4A-B, results in deviation of the helical elements 311 from their original angle…”).  
Regarding claim 6, Gharib discloses the cardiac assist device of claim 1, wherein: wherein the motor is at least one of connected to the cup or adjacent to the cup (as shown in Fig.3, the motor 312 is connected to the cup 300 & 306).  
Regarding claim 7, Gharib discloses the cardiac assist device of claim 1, comprising: 
one or more sensors configured to detect one or more measurements associated with the heart; and a controller configured to control the motor based upon the one or more measurements ([0012] the helically-twisting cardiac assist device described throughout the Gharib reference is “configured such that the helical contraction is synchronized with the motion of the heart by a pacemaker”; here the pacemaker is interpreted as the “sensor” and the “controller” in the claim. Alternatively, Gharib [0013] discloses a feedback mechanism, interpreted as “controller” adjusts contractions based on sensor detected biometrics, e.g. ventricular pressure, pace maker signals, etc.  Also see [0019, 0049] and [0051: last sentence]).  
Regarding claim 8, Gharib discloses the cardiac assist device of claim 7, wherein: the motor (312) is configured to rotate the second ring in the first direction and to rotate the second ring in the second direction periodically, at a rate; the one or more measurements comprise a heart rate measurement; and the rate is controlled based upon the heart rate measurement ([0012-0013, 0019, 0049, 0051: last sentence] the motor 312 produces contraction motions at a rate that is synchronized with a pace-maker or ECG measurements).  
Regarding claim 9, Gharib discloses the cardiac assist device of claim 1, wherein at least one of the first ring or the cup is configured to be sutured to a pericardium of the heart. (see [0014, 0053] device covers epicardial surface)
Regarding claim 11, Gharib discloses the cardiac assist device of claim 1, wherein:  UT109USA29
the rotation of the second ring in the first direction is associated with a first twisting motion of the structure in the first direction; the rotation of the second ring in the second direction is associated with a second twisting motion of the structure in the second direction; and the first twisting motion and the second twisting motion increase pumping power of the heart. ([0051] and Figs. 4A-4B)  
Regarding claim 12,  Gharib discloses a cardiac assist device (see Abstract: helically-twisting cardiac assist device, as shown in Fig. 3, annotated above), comprising: 
a structure (Fig.3 and [0051]) surrounding at least a portion of a heart (as shown in Figs. 4A-4B), wherein the structure comprises: 
a first ring (308) on a first side of the structure; 
a second ring (310) on a second side of the structure; and 
311) connecting the first ring to the second ring; 
a cup (conical chamber 300 and elastic chamber wall 306) enclosing at least a portion of the structure (see [0051: 3rd-4th sentences]); 
a plate (apex 302) connected to the cup; and a motor (312) connected to the plate ( as shown in Fig. 3), wherein the motor is configured to: 
rotate the plate in a first direction, wherein the rotation of the plate in the first direction causes a first motion of the structure comprising a first rotation of the second ring in the first direction; and 
rotate the plate in a second direction different than the first direction, wherein the rotation of the plate in the second direction causes a second motion of the structure comprising a second rotation of the second ring in the second direction (see Fig.3: twisting motion 314, [0051] and Figs. 4A-4B: motor 312 causes ring 310, enclosed by apex 310 of chamber 300, to twist in “diastole” and “systole” positions, which are interpreted as encompass the first and second directions in the claims).  
Regarding claim 13, it is rejected by Gharib under the same rationale as discussed to claim 3 above. 
Regarding claim 14, it is rejected by Gharib under the same rationale as discussed to claim 4 above.  
Regarding claim 16, it is rejected by Gharib under the same rationale as discussed to claim 7 above.  
Regarding claim 17
Regarding claim 18, it is rejected by Gharib under the same rationale as discussed to claim 9 above.  
Regarding claim 19, it is rejected by Gharib under the same rationale as discussed to claim 11 above.
Regarding claim 20, Gharib discloses a cardiac assist device (see Abstract: helically-twisting cardiac assist device, as shown in Fig. 3, annotated above), comprising:  UT109USA31
a structure (Fig.3 and [0051]) surrounding at least a portion of a heart (as shown in Figs. 4A-4B), wherein the structure comprises: 
a first ring (308) on a first side of the structure; 
a second ring (310) on a second side of the structure; and 
a plurality of columns (311) connecting the first ring to the second ring; 
a cup (conical chamber 300 and elastic chamber wall 306) comprising a first layer (300) and a second layer (306), wherein the structure is positioned between the first layer and the second layer (see [0051:3rd-4th sentences]); and 
a motor (312), wherein the motor is configured to: 
rotate the second ring in a first direction, wherein the rotation of the second ring in the first direction is associated with a first twisting motion of the structure in the first direction; and 
rotate the second ring in a second direction different than the first direction, wherein the rotation of the second ring in the second direction is associated with a second twisting motion of the structure in the second direction (see Fig.3: twisting motion 314, [0051] and Figs. 4A-4B: motor 312 causes ring 310 to twist in “diastole” and “systole” positions, which are interpreted as encompass the first and second directions in the claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib as applied to claims 1 and 12 above.
Regarding claim 5, Gharib discloses the cardiac assist device of claim 1, wherein: the first ring surrounds a first portion of the heart; the second ring is adjacent to a bottom portion of the heart (as shown in Figs. 5A-5C; also see [0052]). But Gharib does not disclose wherein the rotation of the second ring in the first direction is between 15 to 20 degrees; and the rotation of the second ring in the second direction is between 15 to 20 degrees.  
However, in order to achieve the intended use of the device, certain rotation degrees/angles are medically known in order to achieve the diastole and systole as shown in Fig. 4A-4B to effectively assist heart contraction motions. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention would have configured Gharib’s device such that the rotation of the second ring in the first direction is between 15 to 20 degrees; and the rotation of the second ring in the second direction is between 15 to 20 degrees, because this range of rotation degrees are medically relevant to optimize the function of the disclosed VAD to effectively assist heart contraction motions. See MPEP 2144.05 II-routine optimization. 
Claim 15 is rejected by Gharib under the same rationale as discussed to claim 5 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib as applied to claim 1 above, and further in view of Alexander et al. US 2014/0179993 A1 (hereinafter “Alexander”).
Regarding claim 10, Gharib discloses the cardiac assist device of claim 1, wherein: the cup is made of a silicone-based material ([0052] “The chamber wall can be made of …silicone rubber…”); and the structure is made of a nitinol and/or composite materials ([0052: 1st sentence]).  Gharib does not disclose wherein the structure is made of plastic. 
However, Alexander, another prior art in the analogous art of implantable cardiac devices having a similar shape as Gharib’s VAD Fig. 3, see Fig. 20A and 21 which shows an expandable cup-shape device having an elastic frame comprising at least a base and a plurality of columns/ribs that can expand and contract the cup-shape device. Alexander [0293] further provides that the elastic frame, i.e. the support ribs, are made of nitinol stainless steel, other alloys, or plastic composites. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Gharib’s Fig. 3- structure, to replace nitinol with plastic composite material in view of Alexander; the motivation for doing so is because Alexander has shown that plastic composite is an alternative to nitinol for cardiac assist devices (Alexander: [0293:3rd sentence]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kheradvar et al. US 2006/0216173 A1 and US 7883325 B2 discloses a cardiac . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792